Citation Nr: 0026047	
Decision Date: 09/28/00    Archive Date: 10/04/00	

DOCKET NO.  99-10 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to September 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho.


FINDING OF FACT

No competent evidence has been submitted linking the 
veteran's current glaucoma to any incident or incidents of 
his period of active military service.


CONCLUSION OF LAW

The claim for service connection for glaucoma is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  Service medical records are negative for 
history, complaints, or abnormal findings demonstrating the 
presence of glaucoma in service.  In a service clinical 
record of August 1977, it was noted that the veteran had been 
referred for ophthalmologic evaluation due to a repeated 
intraocular tension in the right eye which was 8 to 
10 millimeters higher than that in the left eye.  On physical 
examination, the veteran gave no family history of glaucoma.  
Tests of applanation were as follows:

X
17
O
17

Medially, the discs of both of the veteran's eyes were normal 
and symmetrical.  The pertinent clinical assessment was "no 
evidence of glaucoma."

On VA general medical examination in December 1991, the 
veteran voiced no complaints regarding his eyes or vision.  
Physical examination of the veteran's eyes was unremarkable, 
and no pertinent diagnosis was noted.

VA outpatient treatment records covering the period from 
April 1996 to October 1997 show treatment during that time 
for various medical problems, including suspected glaucoma.

A VA outpatient treatment record dated in April 1998 showed a 
clinical assessment of ocular hypertension versus early 
glaucoma, with increased intraocular pressure, somewhat 
greater in the right eye than the left eye.

During the course of VA outpatient treatment in August 1998, 
there was once again noted the presence of increased 
intraocular pressure (IOP).  The clinical assessment was 
glaucoma with good IOP on Alphagan.

In correspondence of early June 1999, a VA optometrist wrote 
that the veteran had a history of "elevated or borderline" 
eye pressure readings from Mountain Home Air Force Base in 
December 1984 and November 1989, which had "continued to 
progress over the years."  Reportedly, the veteran had 
initially been followed at the Boise VA Medical Center as a 
glaucoma suspect due to increased eye pressure beginning in 
April 1995.  Additionally noted was that the veteran's eye 
pressure had continued to increase, requiring treatment for 
glaucoma in April 1998.

During the course of an RO hearing in June 1999, the veteran 
stated that while he had received "eye exams" on a number of 
occasions in service, he "never knew" that he had glaucoma.  
(See Transcript, p. 1).

In correspondence of October 1999, a VA physician (presumably 
an ophthalmologist), wrote that she had reviewed the 
veteran's claims folder and other pertinent VA records.  
Following that review, it was noted that, of all of the 
ocular examinations documented while the veteran was in 
service, only two involved intraocular pressures over 21 mm 
Hg.  The first time was on August 17, 1977, when the veteran 
was checked by a non-contact tonometer in a screening clinic.  
He was seen by an ophthalmologist that same day, with an 
applanation tonometry of 17 mm Hg OU, and normal optic 
nerves.  No evidence of glaucoma was written as the 
assessment.  The second incident was on December 24, 1984, 
when again, with noncontact tonometry, the intraocular 
pressure was measured twice at 23 mm Hg, and once at 19 mm Hg 
in the right eye, for an average of 21.7 mm Hg and 19 mm Hg 
in the left eye.

According to the VA ophthalmologist, all references to the 
remainder of the veteran's ocular examinations in service 
indicated his eyes were healthy.  More importantly, there 
were no changes in the appearance of his optic nerves while 
in service (i.e., a C/D ratio of 0.3 with healthy rims).  
Accordingly, in the opinion of the VA ophthalmologist, the 
veteran had normal ocular examinations while in service, and 
did not have ocular hypertension or the precursor to glaucoma 
while he was in service.

In correspondence of mid-January 2000, a private optometrist 
wrote that he had seen the veteran one day earlier for a 
comprehensive vision examination and evaluation for glaucoma.  
At that time, a review of the veteran's pertinent history 
showed that he was in good health, and taking medication for, 
among other things, glaucoma.  According to the veteran, his 
mother had, in the past, been diagnosed with glaucoma.  
Additionally noted was that the veteran's past visual history 
showed that his intraocular pressure had gradually increased 
since 1992.  Apparently, the veteran had experienced some 
visual field changes, which, it was felt, might be indicative 
of early glaucoma, but which were "not definitive."

In the opinion of the veteran's private optometrist, the (the 
veteran) was "most certainly" an ocular hypertensive and 
glaucoma suspect, with a high risk of glaucomatous vision 
loss in the future.


Analysis.  As to the issue currently before the Board, the 
threshold question which must be resolved is whether the 
veteran's claim is well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim is a plausible claim, 
meaning a claim which appears to be meritorious.  See Murphy, 
1 Vet. App. 81.  A mere allegation that a disability is 
service connected is not sufficient; the veteran must submit 
evidence in support of his claim which would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 2nd and 
3rd elements of this equation may also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology. See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumptive period and (ii) present manifestations 
of the same chronic disease.  Ibid.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated  by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).

In the present case, while on two occasions in service, the 
veteran exhibited somewhat elevated intraocular pressures, on 
no occasion did he receive a diagnosis of glaucoma.  In point 
of fact, following evaluation in August 1977, it was 
specifically noted that clinical findings yielded "no 
evidence of glaucoma."  At the time of a VA general medical 
examination in December 1991, shortly following the veteran's 
discharge from service, he voiced no complaints regarding his 
eyes or vision.  An evaluation of the veteran's eyes 
conducted at that time was unremarkable, and no pertinent 
diagnosis was noted.  The earliest clinical indication of the 
potential presence of glaucoma is revealed by VA outpatient 
treatment records dated in the mid-1990's, a number of years 
following the veteran's discharge from service, at which time 
the veteran was described as a "glaucoma suspect."  The 
presence of glaucoma was, in fact, confirmed no earlier than 
1998, fully seven years following the veteran's discharge 
from service.

The veteran argues that the isolated instances of increased 
intraocular pressure in service were, in fact, indicative of 
the beginnings of glaucoma.  However, the veteran's private 
optometrist, in correspondence of January 2000, dates the 
inception of the veteran's increasing intraocular pressure no 
earlier than 1992, the year following the veteran's discharge 
from service.  Moreover, a VA ophthalmologist, after having 
reviewed the veteran's entire claims folder and other 
pertinent VA records, was of the opinion that the veteran's 
ocular examinations in service were within normal limits, and 
that he had neither ocular hypertension nor the "precursor to 
glaucoma" while on active military service.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease and that disability.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Notwithstanding the current diagnosis of 
glaucoma, the only evidence which the veteran has submitted 
which supports a finding of a nexus to service is his own 
testimony.  Evidence of such a nexus, however, cannot be 
provided by lay testimony, because "laypersons are not 
competent to offer medical opinions."  Grottveit, supra; see 
also Meyer v. Brown, 9 Vet. App. 425 (1996); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grivois v. Brown, 6 Vet. App. 
136 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the veteran has failed to provide evidence of 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Savage, 10 Vet. App. at 498.  His statements, in and of 
themselves, are insufficient to relate his current glaucoma 
to his prior symptomatology, or to his period of service.  
See Savage, supra.  Accordingly, based upon a full review of 
the pertinent evidence of record, the Board is unable to 
conclude that the veteran's current glaucoma, first 
persuasively documented a number of years following service 
discharge, was present in service, or is otherwise of service 
origin.  Under such circumstances, his claim is not well 
grounded, and must be denied.


ORDER

Service connection for glaucoma is denied.


		
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals


 
- 4 -

- 1 -


